The opinion of the Court was delivered by
Kennedy, J.
It is unnecessary to notice, in detail, the numerous bills of exception to evidence, either admitted or rejected by the court, which have been assigned for error in this cause, as they seem to be without even the semblance of any plausible ground for their support. And as regards the questions presented by the case, upon which it turned finally with the jury, the evidence received or rejected by the court could have had but little or no weight in the determination of them. So that the plaintiffs do not appear to have the slightest ground for alleging that even any possible injury may have been done them by the decision of the'court in relation to the evidence which was either admitted or rejected. Whether Juliet Semple had ever been the real owner of the land in dispute was the question, on which the most of the evidence of a loose nature was admitted; but as respects the evidence in relation to this point, the plaintiffs had their full' share of indulgence shown them, for they were allowed to give in evidence the declarations of Juliet Semple when a child, or at least a minor, that the land belonged to her, though she never pretended to exercise any act of ownership or authority over it whatever. And yet the plaintiffs opposed the admission in evidence of the declarations of her father going to show that the land was his, accompanied at the same time by a possession of the land and acts of ownership exercised upon it, even long before it was granted by the commonwealth,'until the day of his death. A general draft of adjoining lands, certified from the Surveyor General’s office, has been admitted in evidence too' often to be now questioned, for the purpose of showing location and boundary. And the same may be said of the field-notes taken or made by deputy-surveyors, *462showing surveys to have been made by them on the ground. But the declaration of Mr Ross, made before he sold the land in dispute to the defendant, Mr Craft, that the title under which he held and sold it afterwards was bad, was properly rejected by the court; because it was not an admission of any fact in relation to the title or upon which it was founded, but was an admission that his title to the land was bad, which clearly involved a question of law, in regard to which he might be mistaken; and as his opinion would have no influence upon his title to the land, so as to make it either bad or good, it was therefore inadmissible and properly rejected. Its goodness must depend upon the facts connected with it being sufficient in law to make it so, of which the jury, under a proper direction from the court, were to judge. A man’s knowledge of his title being bad, when it is really so, may doubtless be given in evidence against him to make him responsible in particular cases when otherwise he would not be so; but if it be good, his opinion cannot make it bad or render him accountable as if it were bad, whatever ..he might have thought or said of it himself. Here, however, if the title of Mr Ross to the land was good, what he said of it was wholly immaterial to the cause trying in this court. The twelfth bill of exception to evidence was the only one which struck me at first, on the argument, as having something in it, but upon, a more full understanding of the case afterwards, I felt perfectly satisfied it was wholly unsustainable. The evidence mentioned in it was offered to show the amount of the debts against the estate of Steel Semple deceased, the amount of the personal assets belonging to it, which came to the hands of the administrators; also the amount of the moneys received by William Wilkins and Henry Baldwin, from sales made by them under the declaration of trust; also the amount received on the sale of a lot belonging to Steel Semple, on Water Street; also the sale of 1955 acres of land, consisting of different tracts in Butler county, on testatum, writs, which were bought in by the administrators; also, that lots in Franklin, Yenango county, were sold for taxes, and the deed made by the purchasers thereof at the tax sales to the administrators. All offered for the purpose of showing that the administrators had in their hands sufficient assets to pay all the debts of the deceased, prior to the sale of the Juliet Semple tract to William Wilkins in 1815; and also to show that William Wilkins became a trustee for the rightful heirs, or that the sale was void for fraud; and further offer to show that both Mr. Ross and Mr. Craft were aware of the facts. Now admitting all that was offered here to be proven to be true, it would not have exempted the Juliet Semple tract from being liable to be taken in execution by the creditors of Steel Semple and sold for thp payment of the debts coming to them. Neither could the fact that the administrators had sufficient assets in their hands to pay off *463all the debts existing against the estate, preclude Mr Ross from proceeding, or even make it improper in him as a creditor of the estate, to proceed as he did upon his judgment to' take the Juliet Semple tract of land in execution, and at the sheriff’s sale made thereof, to become the purchaser of the same at the highest price bidden for it. As long as the administrators withheld payment of his debt, whether they had assets in their hands sufficient to pay it or not, he had an unquestionable right to proceed by execution on his judgment and make the'amount of it out of any part of the deceased debtor’s estate, and to become the purchaser thereof if he chose. The previous sale of the Juliet Semple tract by the sheriff to William Wilkins, whether regarded as void or as merely colourable, no money having been paid by him on it, excepting the costs, which were paid out of the assets of the estate, still left it liable as before to be taken in execution and sold for the payment of the debts of Steel Semple, so that all that was offered to be proved amounted to nothing, and could not have availed the plaintiffs in the least.
Then the jury having decided, under the evidence given to them, which was abundantly sufficient to warrant their conclusion that the tract warranted in the name of Juliet Semple never did belong to her, but that it was the property of her father, Samuel Semple, who by his last will devised the same in fee to Steel Semple, the ancestor of the plaintiffs; the only remaining question to be considered is whether the debt owing by Steel Semple at the time of his decease to James Ross, which thereby became a lien upon all the real estate of which he died seised, continued to be a lien thereon, or at least on the Juliet Semple tract of land, until it was sold by the sheriff to Mr Ross. Anterior to the Act of 1797, the debts of a debtor upon his dying became immediately a lien, without any limitation, upon all the real estate of which he died seised lying within the State, but by that Act thq lien was limited to seven years, unless the creditor commenced a suit for the recovery thereof within -that period and duly prosecuted the same. If, however, the debt had or did not become payable within the seven years, then the creditor, instead of bringing a suit for the recovery of it, was required by the Act to file within that period, in the office of the Prothonotary of the county where the lands lay, a copy or particular written statement of the bond, covenant, debt, or demand, as the case might be. Here, however, the debt owing to Mr Ross was payable within the seven years after the death of Mr Semple, the debtor, who died in April 1813, and to November Term 1819 Mr Ross commenced an action for the recovery of his debt against the administrators of the deceased, and on the 10th of March 1821 obtained a judgment by confession for the amount thereof; and again on the 22d of August 1822 the administrators, by their attorney W. Forward, agreed that the judgment should be revived without scire facias by the following *464entry made on the record thereof: “ It is agreed that this judgment shall be revived without a scire facias, 22d Aug. 1822. ■
W. Forward,
Defendants’ Attorney.”
And afterwards on the 4th of August 1823, a writing of the following effect and tenor was filed: “ James Ross, Esq. v. Wilkins, Baldwin, and Forward, administrators of Steel Semple deceased. Aug. 4th 1823, at the instance and request of the defendants it is agreed, that the year and day shall not begin to run until from and after this date. W. Forward,
Attorney for Defendants.”
And at the same time the following entry was made on the record of the judgment: “Aug. 4th 1823, as per writing filed, it is agreed that the year and day shall not begin to run till this day.
W. Forward,
Attorney for Defendants.”
Then to April Term 1828 a scire facias to revive the judgment was sued out, to which the defendants appeared by their attorney, and confessed a judgment de bonis testatoris. And again on the 8th of December 1831 the defendants confessed a revival of the judgment, by a writing filed to that effect; upon which an alias fieri facias was issued to June Term 1832, by virtue whereof the land in dispute was taken in execution, condemned, and, on a writ of venditioni exponas issued to March Term 1833, was sold by the sheriff to James Ross, Esq., for $950. Now from this recital of the proceeding, it is perfectly clear that the action for the recovery of Mr Ross’s debt was not only commenced by him and duly prosecuted within the seven years, while its lien on the lands held by the debtor at the time of his decease was in full force, but that at no time thereafter until the land was taken in execution and sold under the judgment obtained in the action so brought, were five years suffered to elapse without some proceeding being had on the judgment, or entry being made on the record thereof by the agreement and consent of the parties, showing that the judgment still- remained in full force and unpaid, and that the plaintiff was entitled to have execution of it. The entry of the 4th of August 1823, which has been strongly objected to by the counsel of the plaintiffs in this case, as.wholly insufficient to continue the lien of the debt, we consider amply sufficient for such purpose: it shows most clearly that the debt still remained unpaid and in nowise satisfied, and that the plaintiff was justly entitled to have execution of the judgment in order to obtain payment of it. But it has been argued on behalf of the plaintiffs that the directions of the Acts of 1798, 1827 and 1828 for continuing the liens of judgments therein mentioned, ought to have been observed and strictly complied with by Mr Ross, in order to continue the lien of his debt after he had obtained judgment for it. In answer to this, however, it is sufficient to observe that these Acts *465of Assembly do not embrace judgments originally obtained against the executors or administrators of a deceased debtor, but extend merely to judgments obtained against the debtor himself in hjs lifetime, whereby liens are created on his real estate for the sums so recovered. They are confined exclusively to this latter description of judgments, and prescribe the mode which shall be observed and pursued in order to continue liens created on real estate or lands by virtue of judgments being obtained against the owners thereof, and not liens arising on the death of the debtor by mere operation of law. Neither has this court ever held that these Actá of Assembly embraced, or. in their directions ought to be extended to the debts of deceased debtors becoming liens upon their real estates merely by reason of their deaths. The farthest that this court has gone was to adopt, upon a principle of analogy,’ the five years mentioned in these Acts, and to hold that where no proceeding had been had or act done on a judgment obtained against the personal representatives of a,deceased debtor, negativing the idea of its being paid, within five years after the seven yéars from the debtor’s death had expired and the judgment had been obtained, the lien of the debt on the real estate, late of the said debtor, should be considered as extinct and gone. Until the passage of the Act of the 24th of February 1834, the creditor of a deceased debtor was not bound to give notice of his claim to any others than the executors or administrators of the debtor, and upon a judgment obtained in a suit against them alone, without notice to any other, such as the widow, heirs or devisees, of the deceased, he could take in execution and sell the real estate of the deceased. Neither was it the practice in proceeding by suit to recover a debt from the estate of a deceased debtor, to give any kind of notice whatever to the widow, the heirs or devisees, unless they were executors or administrators, although it was intended to charge and take in execution the real estate of the deceased. Service of legal process upon the executors or administrators alone was sufficient for this purpose after a judgment, obtained against them either by confession or otherwise, upon such process, or upon a judgment confessed by them without process. Their assent was all that was requisite either to obtain a judgment or afterwards to keep it alive, so as to enable the creditor to take in execution and sell the real estate of the debtor under if. The courts of the State had no power to change the law and the judicial course of proceeding in this respect, but, on the contrary, it being the established practice and law of the State, were bound to sustain it. And hence it is clear that the sale of the real estate in dispute, under the judgment of Mr Ross, was a good and valid sale, and such as vested him with the right of his debtor thereto at the time of his decease.
Judgment affirmed.